Citation Nr: 0125503	
Decision Date: 10/30/01    Archive Date: 11/05/01

DOCKET NO.  98-12 407A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Mother



ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty in the Marine Corp from 
November 1986 until November 20, 1990.  The veteran served in 
Saudi Arabia.  

This appeal arises from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which denied the veteran's 
application to reopen his claim for service connection for an 
acquired psychiatric disorder.  

In a July 2000 rating decision the RO declared the veteran 
incompetent.  A Certificate of Legal Capacity to Receive and 
Disburse Benefits dated in August 2000 reveals the veteran's 
mother has been designated as his payee.  Also, of record is 
a Power of Attorney signed by the veteran and recorded in 
February 1997.  In it the veteran designated his mother as 
his agent.  Although the veteran's mother has not been 
legally designated as his guardian she has pursued his appeal 
on his behalf and has appeared with him at VA examinations 
and hearings and has acted as the veteran's fiduciary.  For 
that reason the Board has listed the veteran's mother on the 
title page as his fiduciary.  






FINDINGS OF FACT

1.  In April 1992, the RO denied service connection for 
anxiety neurosis; the veteran was duly notified of the 
decision in May 1992; the veteran did not file a notice of 
disagreement with that decision.  

2.  Evidence added to the record since the April 1992 RO 
decision is relevant and so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim of service connection for an acquired 
psychiatric disorder.  


CONCLUSIONS OF LAW

1.  The April 1992 RO decision denying entitlement to service 
connection for anxiety neurosis is final.  38 U.S.C.A. § 
7105(c) (West 1991).  

2.  Evidence received since the April 1992 RO is new and 
material, and the veteran's claim for service connection for 
an acquired psychiatric disorder is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 20.302, 20.1103 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter.  During the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (the VCAA) became law.  
In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (codified as 
amended at 38 U.S.C. § 5107(a) (West Supp. 2001)).  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).

The Board observes that the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  See Barnett 
v. Brown, 83 F.3d. 1380 (Fed. Cir. 1996).  It was 
specifically stated in the VCAA that nothing in the Act shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
See VCAA (codified as amended at 38 U.S.C. § 5103A(f) (West 
Supp. 2001)).  It is noted that regulations adopted by VA 
implementing the VCAA includes changes to the standard for 
determining new and material evidence under 38 C.F.R. 
§ 3.156(a), and provides for limited assistance to claimants 
seeking to reopen previously denied claims.  VA's authority 
to provide such additional assistance is provided by 38 
U.S.C. 5103A(g) (West Supp. 2001), which states that nothing 
in section 5103A precludes VA from providing such other 
assistance as the Secretary considers appropriate.  However, 
these changes are applicable only to claims to reopen filed 
on or after August 29, 2001.  See 66 Fed. Reg. 45620, 45628-
45629.  Here, the veteran's claims were filed prior to August 
29, 2001, and, as such, these changes are not applicable in 
the instant case.

The Board acknowledges that VBA Fast Letter No.01-13 
(February 5, 2001), indicated that, in light of the VCAA, VA 
had a duty to obtain evidence from any new source identified 
by the claimant.  In any event, as this decision reopens he 
veteran's claim, a duty to assist has definitely been 
triggered, and such will be addressed in the remand below.

Relevant Laws and Regulations.  Generally, a final decision 
issued by a RO may not thereafter be reopened and allowed, 
and a claim based on the same factual basis may not be 
considered.  See 38 U.S.C.A. § 7105(c) (West 1991).  The 
exception to this rule is 38 U.S.C.A. § 5108 (West 1991), 
which states, in part, that "[i]f new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim."  See Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991).  

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  Second, if VA determines that the 
evidence is new and material, the VA may then proceed to 
evaluate the merits of the claim on the basis of all evidence 
of record, but only after ensuring that the duty to assist 
has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 
206 (1999) (en banc) (discussing the analysis set forth in 
Elkins), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  
The second step becomes applicable only when the preceding 
step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 325 (1999).  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Factual Background.  The veteran's service medical records do 
not include any references to complaints of nerves or 
treatment for a psychiatric disorder.  A Medical Board 
recommended the veteran be separated from the service because 
he was no longer capable of full duty in his present job due 
to left elbow pain.  A diagnosis of chronic dislocation of 
the left radial head with synovitis of the proximal radius 
and ulna was noted.  His service separation examination in 
November 1990 includes a normal psychiatric evaluation.  The 
veteran was separated from the service in November 1990.  

The veteran filed a claim for service connection for a 
nervous condition in August 1991.  As part of a VA 
examination in December 1991 the veteran was evaluated in the 
Mental Health clinic.  The veteran reported being anxious in 
service.  He was sent to Saudi Arabia and had felt stressed 
since his return.  He had been drinking more alcohol, was 
anxious, and had some nightmares.  He denied any auditory or 
visual hallucinations.  He talked to himself a lot when he 
felt anxious, and his family had recently observed him 
talking to himself.  The diagnosis was anxiety neurosis and a 
psychiatric evaluation was recommended.  

The RO denied the claim for service connection for anxiety 
neurosis in April 1992.  The RO informed the veteran his 
claim had been denied in May 1992.  The veteran did not 
submit a notice of disagreement with that decision.  

In March 1997 the veteran again submitted a claim for service 
connection for a nervous condition.  The following records 
were then obtained.  The evidence submitted since the April 
1992 rating action includes May 1994 VA outpatient treatment 
records, which reveal the veteran was getting up in the 
middle of the night and disturbing his family.  He said he 
was seeing things, like animals.  He turned the television on 
loud and acted as if he had bad nerves.  He was referred to 
the Mental Health Clinic for a consultation.  The 
consultation report noted somatic complaints.  The veteran 
reported being restless; no delusions were noted.  He was not 
suicidal or homicidal.  The assessment (which is difficult to 
read) appears to be anxiety and depression.  He was 
prescribed Pamelor.  

June 1996 VA records reveal the veteran had been to the 
mental health clinic because of depression, insomnia and 
visual hallucinations.  Medication had helped him to sleep 
better and he was no longer having visual hallucinations.  

VA hospital records from March and April 1997 reveal the 
veteran was admitted for treatment of a brief psychotic 
episode.  He was noncommunicative on admission.  His family 
reported that he was treated at Charter Woods hospital for a 
nervous breakdown in January 1997.  He later went back to 
work and became dysfunctional on his job.  

Records forwarded from the Social Security Administration 
include a private psychological evaluation dated in May 1997.  
The veteran was noted to have a history of psychosis and was 
"electively mute."
An October 1997 VA examination report for aid and attendance 
included diagnoses of severe schizophrenia with 
hallucinations and depression.  

A VA examination of the veteran in February 2000 included a 
diagnosis of catatonic schizophrenia.  

In July 2001 the veteran and his mother appeared before the 
undersigned Member of the Board at a hearing.  The veteran 
was unable to respond to questions.  His mother testified on 
his behalf.  She reported he was totally incapacitated.  

Analysis.  The Court has held that VA is required to review 
for newness and materiality only the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273, 283 (1996).  

The April 1992 rating action denying service connection for 
anxiety neurosis is final.  The claims folder does not 
include a notice of disagreement or appeal of that 
determination.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

A review of the evidence submitted since April 1992 indicates 
that the veteran has been diagnosed with a psychotic disorder 
subsequent to the final rating decision.  The April 1992 
rating action only addressed whether or not an anxiety 
neurosis had begun in service.  The evidence submitted since 
April 1992 is new because the claims folder in April 1992 did 
not include any records of treatment indicating the veteran 
had a psychotic disorder.  

The newly submitted evidence includes evidence showing the 
development of a psychosis and a current diagnosis of a 
psychotic disorder.  The additional records are relevant to 
the issue of whether or not the veteran has an acquired 
psychiatric disorder which began in service.  The evidence 
submitted since April 1992 is therefore new and material.  

As it is evidence as to the nature, etiology and current 
pathology of veteran's acquired psychiatric disorder, the 
evidence is so significant that it must be considered in 
order to fairly adjudicate the claim for service connection 
for an acquired psychiatric disorder.  The regulations 
provide presumptive service connection for psychosis which 
originates in the first post service year.  38 C.F.R. 
§ 3.309.  The veteran filed his claim for a nervous condition 
in August 1991 within one year of his separation from the 
service in November 1990.  If the anxiety described by the 
veteran (which he stated began in service) is related to his 
current psychosis or represents the prodromal phase of 
schizophrenia, service connection for a psychosis would be 
appropriate.  

The veteran's claim for service connection for an acquired 
psychiatric disorder is reopened.  The Board finds that the 
additional evidence is relevant to the issue of the etiology 
of the veteran's current psychiatric disorder, and it 
contributes to a more complete picture of the origins of the 
veteran's claimed disability.  The Federal Circuit has 
clearly stated that new and material evidence does not have 
be of such weight as to change the outcome of the prior 
decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).  The veteran's records of treatment and the testimony 
of his mother, which reveal a more complete history of his 
current schizophrenia with catatonia and its symptoms, would 
be of value to a physician in determining the origins of his 
current psychiatric disorder.  

The evidence submitted since the RO previously denied the 
claim is so significant that it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. § 3.156.  
Therefore, the veteran's claim for service connection for an 
acquired psychiatric disorder is reopened.  


ORDER

New and material evidence has been submitted to reopen the 
veteran's claim for service connection for an acquired 
psychiatric disorder; to this extent only, the appeal is 
granted subject to the following remand provisions.  


REMAND

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law.  VA 
has also revised the provisions of 38 C.F.R. § 3.159 
effective November 9, 2000, in view of the new statutory 
changes.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  
This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100.

For the reasons stated below, the Board concludes that a 
remand is necessary to ensure that VA has met its duty to 
assist the claimant in developing the facts pertinent to the 
claim and to ensure full compliance with due process 
requirements, particularly in light of the VCAA and its 
implementing regulations.
The evidence presently in the claims folder includes the 
veteran's statements to the VA examiner in December 1991 that 
he began feeling anxious and stressed in service.  The new 
evidence of record includes a current diagnosis of catatonia 
with schizophrenia, which is a psychotic disorder.  In 
addition there is evidence demonstrating hospitalization of 
the veteran for treatment of psychotic episodes.  

The records indicate the veteran was hospitalized in January 
1997 at Charter Woods following a psychotic break.  
Unfortunately the copies of those records from Charter Woods, 
obtained from the Social Security Administration, are 
completely unreadable except for the heading.  In order to 
fulfill the duty to assist the veteran in developing his 
claim the RO should request additional legible copies of 
those records.  

The claims folder does not contain an opinion from a 
competent medical professional addressing the question of the 
onset date of the veteran's currently diagnosed 
schizophrenia.  The veteran should be evaluated by a 
psychiatrist.  His history must be reviewed and an opinion 
obtained as to whether or not there is any relationship 
between the veteran's symptoms noted during the initial post 
service year and his schizophrenia.  

The Board takes this opportunity to inform the veteran that 
when a veteran fails to report for VA examination scheduled 
in conjunction with a claim for an increased rating without 
good cause, the claim must be denied.  38 C.F.R. § 3.655 
(2000).  

The RO should also address whether any additional 
notification or development action is required under the VCAA 
and its implementing regulations regarding the issue on 
appeal.




Accordingly, this case is REMANDED for the following action:  

1.  The RO should request that the 
veteran identify the name and address of 
any health care provider who has treated 
him for a psychiatric disorder.  After 
obtaining the necessary releases, the RO 
should obtain any records that are not 
already in the claims folder.  This 
should include a specific request for the 
veteran's records of treatment at Charter 
Woods in January 1997.  

2. The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 1991 & Supp. 
2001), and 66 Fed. Reg. 45620-45632 
(August 29, 2001) (codified as amended at 
38 C.F.R. § 3.159) are fully complied with 
and satisfied.

3.  The RO should arrange for the veteran 
to be examined by a psychiatrist in order 
to determine the etiology and onset date 
of any currently diagnosed psychiatric 
disorder.  The claims folder should be 
made available to the examiner in 
conjunction with the examination.  The RO 
should request the appellant's mother 
accompany the veteran to the examination 
in order to provide any additional 
history of the veteran's psychiatric 
disorder.  After evaluating the veteran 
and obtaining any additional history from 
the veteran's mother, and reviewing the 
medical records in the claims folder the 
VA examiner is requested to opine whether 
it is at least as likely as not that the 
veteran's current schizophrenia had it 
origins during service or within the 
initial post service year and, if not, 
whether it is at least as likely as not 
that the veteran's schizophrenia is 
causally linked to some incident of 
service?

Thereafter, the RO should readjudicate the claim for service 
connection for an acquired psychiatric disorder.  If the 
benefit sought on appeal remains denied, the appellant and 
his representative should be provided a supplemental 
statement of the case and an appropriate period of time for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	R. F. Williams
	Member, Board of Veterans' Appeals



 


